                      Case 2:15-cr-00069-JCM-NJK Document 204 Filed 07/02/20 Page 1 of 4



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7     UNITED STATES OF AMERICA,                               Case No. 2:15-CR-69 JCM (NJK)
                 8                                             Plaintiff(s),                       ORDER
                 9               v.
               10      JIANGUO HAN, ZHIWEN LIN, and
                       BING HAN,
               11
                                                            Defendant(s).
               12
               13
                             Presently before the court is Jianguo Han’s (“defendant”) emergency motion for
               14
                      compassionate release. (ECF No. 201). The United States of America (“the government”) filed a
               15
                      response (ECF No. 202), to which defendant replied (ECF No. 203).
               16
                      I.     Background
               17
                             As relevant to this motion, the court sentenced defendant on October 25, 2017, to 78
               18
                      months’ incarceration for his role in a marijuana manufacturing operation that involved more than
               19
                      100 plants. (ECF Nos. 161; 162). While defendant has been incarcerated, the novel strain of
               20
                      coronavirus and COVID-19, the resultant respiratory disease, have run rampant throughout the
               21
                      country and the world. While the court need not reiterate the well-known effects COVID-19 has
               22
                      had on day-to-day life, certain populations are particularly at risk of “severe illness” from the virus:
               23
                      the elderly, asthmatic, immunodeficient, and people with HIV. See Center for Disease Control,
               24
                      People Who Are at Higher Risk for Severe Illness, (June 9, 2020).1
               25
               26
               27
               28            1
                               Available          at          https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
                      precautions/people-at-higher-risk.html.
James C. Mahan
U.S. District Judge
                      Case 2:15-cr-00069-JCM-NJK Document 204 Filed 07/02/20 Page 2 of 4



                1            The CDC’s list of at-risk persons has expanded, and new studies on COVID-19 vis-à-vis
                2     comorbidities continue to be promulgated. Id.; see also, e.g., Xianxian Zhao, et al., Incidence,
                3     clinical characteristics and prognostic factor of patients with COVID-19: a systematic review and
                4     meta-analysis (March 20, 2020);2 Safiya Richardson, et al., Presenting Characteristics,
                5     Comorbidities, and Outcomes Among 5700 Patients Hospitalized With COVID-19 in the New York
                6     City Area (April 22, 2020).3
                7            Defendant exhausted his administrative remedies when the Bureau of Prisons (“BOP”)
                8     denied his request for compassionate release—his medical conditions notwithstanding—because
                9     he, as a resident of the People’s Republic of China, is a “deportable alien.” (ECF Nos. 201; 201-
              10      2). Defendant petitioned the BOP and now argues to this court that being 70 years old and
              11      suffering from diabetes, hypertension, hyperlipidemia, neuro-history of a stroke, BPH, and
              12      hyperthyroidism warrant compassionate release. Id.
              13             The government opposes the instant request, arguing that defendant has not shown his
              14      medical conditions warrant compassionate release and, even if they did, his release to Immigration
              15      and Customs Enforcement (“ICE”) would subject him to the same (if not worse) risk of contracting
              16      COVID-19. (ECF No. 202).
              17      II.    Legal Standard
              18             “Even though courts ordinarily have the inherent authority to reconsider its [their] prior
              19      orders, such authority does not exist when there is an ‘express rule to the contrary.’” United States
              20      v. Barragan-Mendoza, 174 F.3d 1024, 1028 (9th Cir. 1999). One such contrary rule is relevant
              21      here: “A court generally may not correct or modify a prison sentence once it has been imposed.”
              22      United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003) (citing 18 U.S.C. § 3582(c)). Instead,
              23      the court may modify a sentence only when expressly authorized by statute.
              24             The court is expressly authorized to modify a sentence under the compassionate release
              25      provision of 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, Pub. L. No. 115-391,
              26
              27             2
                               Available                                                                                 at
                      https://www.medrxiv.org/content/10.1101/2020.03.17.20037572v1.full.pdf.
              28
                             3
                                 Available at https://jamanetwork.com/journals/jama/fullarticle/2765184.
James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:15-cr-00069-JCM-NJK Document 204 Filed 07/02/20 Page 3 of 4



                1     132 Stat. 5194 (Dec. 21, 2018). 18 U.S.C. § 3582(c)(1)(A). However, courts may consider
                2     compassionate release only “upon motion of the Director of the Bureau of Prisons . . . .” Id. If a
                3     defendant wants to file such a motion with the court, he must fully exhaust his administrative
                4     remedies before doing so. Id. Since the enactment of the First Step Act, a defendant may file a
                5     compassionate-release motion if his application to the BOP goes unanswered for thirty days. Id.
                6            To be eligible for compassionate release, a defendant must demonstrate: (1) the existence
                7     of extraordinary and compelling reasons, and (2) that he is not a danger to the community. 18
                8     U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. Under USSG § 1B1.13, “extraordinary and compelling
                9     reasons” include, amongst other things, terminal illnesses and medical conditions “that
              10      substantially diminishes the ability of the defendant to provide self-care within the environment of
              11      a correctional facility and from which he or she is not expected to recover.” USSG § 1B1.13.
              12      III.   Discussion
              13             The court finds—and the parties do not dispute—that defendant has exhausted his
              14      administrative remedies. The court need only consider whether there are extraordinary and
              15      compelling reasons that justify compassionate release. If there are, the court also considers the
              16      sentencing factors under 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (allowing the court
              17      to order compassionate release only “after considering the factors set forth in section 3553(a) to
              18      the extent that they are applicable”).
              19             As an initial matter, the court rejects the government’s argument that defendant failed to
              20      substantiate his medical conditions. (See generally ECF No. 202). The BOP admitted that
              21      defendant suffers from “diabetes, hypertension, hyperlipidemia, neuro-history of a stroke, BPH,
              22      and hyperthyroidism,” and defendant presented correspondence proving as much. (ECF No. 201-
              23      2). Thus, the court finds that defendant has established those medical conditions.           Those
              24      conditions, coupled with defendant’s age (70), lead the court to conclude that compassionate
              25      release may be appropriate.
              26             However, defendant is a deportable alien. Defendant argues that his “status as a ‘deportable
              27      alien’ should not automatically disqualify him from being given compassionate release.” (ECF
              28

James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:15-cr-00069-JCM-NJK Document 204 Filed 07/02/20 Page 4 of 4



                1     No. 201 at 9). But, as the government notes, “[defendant] would be surrendered to the custody of
                2     [ICE] to await removal proceedings.” (ECF No. 202 at 7).
                3             Judge Rosenberg, of the United States District Court for the Southern District of Florida,
                4     addressed a defendant’s request for compassionate release in United States v. Chavez, No. 1:95-
                5     CR-00361, 2020 WL 2322917 (S.D. Fla. May 11, 2020). Notably, the defendant in that case
                6     sought compassionate release from the same facility, Moshannon Valley Correctional Institution
                7     (“MCVI”). Id. at *1. Judge Rosenberg’s analysis is persuasive here:
                8                    The [c]ourt also notes that, upon the completion of his term of
                                     imprisonment, [defendant] will be surrendered to the custody of
                9                    United States Immigration and Customs Enforcement to await
                                     removal proceedings. [defendant] very likely will be held in an
              10                     immigration detention facility, and the [c]ourt is aware that
                                     immigration detention facilities, like prisons, have had confirmed
              11                     cases of COVID-19 and are implementing measures to respond to
                                     the spread of the disease in their populations. The [c]ourt has been
              12                     presented with no information to indicate that [defendant] has less
                                     of a likelihood of exposure to COVID-19 at an immigration
              13                     detention facility than at MVCI, which has had no confirmed case
                                     of the disease.
              14
              15      Id. at *2.
              16              Although the court is sympathetic to defendant’s situation, the court nonetheless
              17      acknowledges that granting defendant compassionate release would simply foist him from the
              18      frying pan—MVCI—and into the fire—ICE detention.                Thus, the court finds that the
              19      circumstances and evidence do not warrant compassionate release at this time.
              20      IV.     Conclusion
              21              Accordingly,
              22              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s emergency
              23      motion for compassionate release (ECF No. 201) be, and the same hereby is, DENIED.
              24              DATED July 2, 2020.
              25                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -4-
